Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ronald L. Legg appeals the district court’s orders denying relief on his 42 U.S.C. § 1983 (2012) complaint. We have reviewed the record and find no reversible *68error. Accordingly, we deny Legg’s motion for appointment of counsel and affirm substantially on the reasoning of the district court’s orders. Legg v. Rhodes, No. 4:12-cv-00811-RMG, 2012 WL 2106298, 2013 WL 4042035 (D.S.C. June 11, 2012, Aug. 6, 2013 & Oct. 1, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.